               Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


FLEET CONNECT SOLUTIONS LLC,
a Texas limited liability company,                     CIVIL ACTION FILE NO.

                   Plaintiff,                          6:20-cv-01097
v.
                                                       JURY TRIAL DEMANDED
SOUTHERN GLAZER’S WINE AND
SPIRITS, LLC, a Delaware company,
SOUTHERN GLAZER’S WINE AND
SPIRITS OF TEXAS, LLC, a Texas
company,
SOUTHERN GLAZER’S WINE AND
SPIRITS OF TEXAS II, LLC, a Texas
company, and
SOUTHERN GLAZER’S SERVICES, LLC,
a Texas company,
                   Defendants.

                          COMPLAINT FOR PATENT INFRINGEMENT

          This is an action for patent infringement under 35 U.S.C. § 271, et seq., in which Plaintiff

Fleet Connect Solutions LLC (“Fleet Connect”), makes the following allegations against

Defendants Southern Glazer’s Wine and Spirits, LLC, Southern Glazer’s Wine and Spirits of

Texas, LLC, Southern Glazer’s Wine and Spirits of Texas II, LLC, and Southern Glazer’s Services,

LLC (collectively “Southern”):

                                                Parties

          1.      Fleet Connect is a limited liability company formed under the laws of Texas with

its registered office address located in Austin, Texas.




6JT1233                                            1                   COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 2 of 8




          2.      Upon information and belief, Southern Glazer’s Wine and Spirits, LLC is a

Delaware company with offices and a registered agent for service in this district. It may be served

through its registered agent, Corporation Service Company (CSC), at its registered office location

at 211 E. 7th St., Suite 620, Austin, Texas 78701-3218.

          3.      Southern Glazer’s Wine and Spirits of Texas, LLC is a Texas company with offices

and a registered agent for service in this district. It may be served through its registered agent,

Corporation Service Company (CSC), at its registered office location at 211 E. 7th St., Suite 620,

Austin, Texas 78701-3218.

          4.      Southern Glazer’s Wine and Spirits of Texas II, LLC is a Texas company with

offices and a registered agent for service in this district. It may be served through its registered

agent, Corporation Service Company (CSC), at its registered office location at 211 E. 7th St., Suite

620, Austin, Texas 78701-3218.

          5.      Southern Glazer’s Services, LLC is a Texas company with offices and a registered

agent for service in this district. It may be served through its registered agent, Corporation Service

Company (CSC), at its registered office location at 211 E. 7th St., Suite 620, Austin, Texas 78701-

3218.

          6.      These Southern Glazer’s companies provide a coordinated wine and spirits

distribution in the United States, more specifically, in Texas. They maintain and utilize offices at

8119 Exchange Drive, Austin, TX 78754-5238 and 1002 S Callaghan Rd at Hwy 151, San

Antonio, TX 78227 for this purpose.




6JT1233                                           2                    COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 3 of 8




                                        Nature of the Action

          7.      Southern have consistently utilized Omnitracs for route tracking. After some time,

they began looking for a mobile solution to work in conjunction with Omnitracs Routing that

would help them manage an issue specific to many beverage distributors — delivery shortages.

          8.      Southern knew if they did not find a solution that could help manage short

deliveries, customer service would suffer.

          9.      Southern took advantage of Omnitracs mobile solutions, which connected their

drivers, back-office, and customers through near-real time updates regarding delivery loads, times,

overages, and shortages. By utilizing Omnitracs mobile solutions alongside Omnitracs Routing,

Southern have achieved greater growth by providing excellent customer service through greater

visibility for clients.

          10.     Southern have been complimentary in their public statements about their use of

Omnitracs technology, including the following statements by Mark Booth:




6JT1233                                            3                  COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 4 of 8




          11.   Positive results owing to Southern’s use of Omnitracs technology include:

$250,000 less in paid out overtime; a 2% decrease in driver payroll; a 5% reduction in total routes;

and 7% annual business growth.

          12.   The mobile solution employed by Southern is called Omnitracs XRS (“XRS”),

which provides flexible, mobile electronic logging device (ELD) and telematics functionality for

fleets of any size.

          13.   At a high level, XRS works as follows:




          14.   XRS is complimented by a back-office customer portal that Southern uses. The

portal includes a cloud-based software functionality for logging hours of service, driver vehicle

inspection reports, performance reports and driver scorecards, among other things.


6JT1233                                          4                   COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 5 of 8




https://www.omnitracs.com/sites/default/files/Omnitracs_XRS_Platform_Overview%205.22.201

7.pdf

          15.   This is a civil action for the infringement of U.S. Patent No. 7,463,896 (attached as

Exhibit A, the “896 Patent”) and U.S. Patent No. 7,536,189 (attached as Exhibit B, the “189

Patent”). These patents are referred to collectively as the “Patents-In-Suit”.

          16.   Fleet Connect is the owner by assignment of the Patents-In-Suit, including the right

to recover damages for past and ongoing infringement of the Patents-in-Suit.

                                     Jurisdiction and Venue

          17.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United States,

including 35 U.S.C. § 271, et seq.




6JT1233                                           5                   COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 6 of 8




          18.   Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Southern maintain a regular and established place of business in this District, have transacted

business in this District, and committed acts of patent infringement in this District.

          19.   Southern are subject to this Court’s specific and general personal jurisdiction

pursuant to due process, due at least to their substantial business in this forum, including (i) certain

of the infringements alleged herein; and (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this District.

                                        The Patents-in-Suit

          20.   The 896 Patent (Exhibit A) lawfully issued on December 9, 2008. The 896 Patent

claims priority to Application No. 11/524,850, filed on September 20, 2006. The 896 Patent is

titled “System and Method for Enforcing a Vehicle Code”.

          21.   The 896 Patent is valid and enforceable.

          22.   The 189 Patent (Exhibit B) lawfully issued on May 19, 2009. The 189 Patent claims

priority to Provisional Application No. 60/153,424, filed on September 10, 1999. The 189 Patent

is titled “System and Method for Sending Broadcasts in a Social Network”.

          23.   The 189 Patent is valid and enforceable.

          24.   Claim charts, incorporated hereby by reference, are attached as Exhibits C-D,

demonstrating on an element-by-element basis the claims of infringement of at least one claim of

each of the Patents-in-Suit.

                                           Count 1:
                     Infringement of U.S. Patent No. 7,463,896 (896 Patent)

          25.   Fleet Connect herein incorporates the contents of the preceding paragraphs 1-24 as

if restated fully herein.


6JT1233                                            6                    COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 7 of 8




          26.      As shown by Exhibit C (incorporated by reference), Southern have infringed and

continue to infringe one or more claims of the 896 Patent under 35 U.S.C. § 271(a).

          27.      As a result of the continuing infringement of the 896 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty from Southern to

compensate for the infringement.

                                              Count 2:
                        Infringement of U.S. Patent No. 7,536,189 (189 Patent)

          28.      Fleet Connect herein incorporates the contents of the preceding paragraphs 1-24 as

if restated fully herein.

          29.      As shown by Exhibit D (incorporated by reference), Southern have infringed and

continue to infringe one or more claims of the 189 Patent under 35 U.S.C. § 271(a).

          30.      As a result of the continuing infringement of the 189 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty from Southern to

compensate for the infringement.

                                            Prayer for Relief

          Wherefore, Fleet Connect respectfully requests that this Court enter judgment against

Southern as follows:

          a) Southern infringes each of the Patents-in-Suit, literally or, alternatively, under the

                Doctrine of Equivalents;

          b) Fleet Connect is entitled to its damages resulting from these infringements in the

                amount that is no lower than a reasonable royalty, together with prejudgment and post-

                judgment interest thereon, and to a trebling of such damages due to willful

                infringement;

          c) Fleet Connect be awarded an accounting for any post-verdict infringement; and


6JT1233                                             7                   COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-01097-ADA Document 1 Filed 12/01/20 Page 8 of 8




          d) The Court grant Fleet Connect such other and additional relief as the Court determines

             to be just and proper.

                                       Demand for Jury Trial

          Fleet Connect hereby demands a trial by jury on all claims and issues so triable.

Dated: December 1, 2020

                                                RESPECTFULLY SUBMITTED,

                                                /s/ John A. “Andy” Powell
                                                John A. “Andy” Powell
                                                State Bar No. 24029775
                                                USPTO Reg. No. 71,533
                                                powell@namanhowell.com
                                                John P. Palmer
                                                State Bar No. 15430600
                                                palmer@namanhowell.com
                                                Jacqueline P. Altman
                                                State Bar No. 24087010
                                                jaltman@namanhowell.com
                                                NAMAN HOWELL SMITH & LEE, PLLC
                                                400 Austin Ave., Suite 800
                                                Waco, Texas 76701
                                                Tel.: (254) 755-4100
                                                Fax: (254) 754-6331

                                                Local Counsel for Plaintiff

                                                -and-

                                                /s/ Steven G. Hill
                                                Steven G. Hill
                                                Pro Hac Vice pending
                                                Georgia Bar No. 354658
                                                sgh@hkw-law.com
                                                HILL, KERTSCHER & WHARTON, LLP
                                                3350 Riverwood Parkway
                                                Atlanta, Georgia 30339
                                                Tel.: (770) 953-0995
                                                Fax: (770) 953-1358

                                                Lead Counsel for Plaintiff


6JT1233                                            8                   COMPLAINT FOR PATENT INFRINGEMENT
